Citation Nr: 1427213	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  07-34 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to May 2, 2006 for the grant of a 100 percent disability rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 2, 2006 for the grant of special monthly compensation for aid and attendance pursuant to 38 U.S.C.A. § 1114(l).

3.  Entitlement to an effective date prior to May 2, 2006 for the grant of special monthly compensation pursuant to 38 U.S.C.A. § 1114(p), at a higher intermediate rate between subsection (l) and (m).

4.  Entitlement to an effective date prior to March 9, 2005 for eligibility for Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1987 to November 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines and a March 2012 rating decision by the VA RO in Jackson, Mississippi.  

In May 2011 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  Prior to May 2, 2006, the preponderance of the evidence of record does not indicate total occupational and social impairment due to the Veteran's PTSD. 

2.  It is factually ascertainable that the Veteran's PTSD resulted in total occupational and social impairment from May 2, 2006.

3.  It is factually ascertainable that the Veteran met the criteria for an award of aid and attendance benefits on May 2, 2006.

4.  The Veteran was awarded a 60 percent rating for chronic fatigue syndrome effective March 9, 2005, at which point the combined rating of the Veteran's service-connected disabilities reached 100 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 2, 2006, for a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.7, 4.130 (2013).

2.  The criteria for an effective date prior to May 2, 2006 for the grant of special monthly compensation for aid and attendance have not been met.  38 U.S.C.A. §§ 1114(l), 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.350, 3.352, 3.400, 3.401 (2013).

3.  The criteria for an effective date prior to May 2, 2006 for the grant of special monthly compensation at an intermediate rate pursuant to 38 U.S.C.A. § 1114 (p) have not been met.  38 U.S.C.A. §§ 1114(p), 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.400, 3.401 (2013).

4.  The criteria for an effective date prior to March 9, 2005 for eligibility for DEA benefits have not been met. 38 U.S.C.A. §§ 3500, 3501, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 3.400, 3.807, 21.3021 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claims for earlier effective dates arise from disagreements following grants of service connection.  Assignment of an effective date is a downstream issue, and the notice provisions of the Veteran's Claims Assistance Act are not applicable and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 69 Fed. Reg. 25180 (Dec. 22, 2003).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration records, VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  The Veteran has also undergone VA examinations which involved review of the Veteran's claims file, in-person interviews, psychiatric assessments of the Veteran and opinions concerning the Veteran's condition.  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

As a finder of fact, when considering whether evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Earlier Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

1.  PTSD

Service connection for PTSD was granted in February 2006 with an evaluation of 70 percent, effective March 9, 2005.  In August 2007 the Veteran's rating for service-connected PTSD was increased to 100 percent, effective May 2, 2006.  In May 2011 the Board granted an earlier effective date for the Veteran's initial grant of service connection and remanded the case for assignment of appropriate initial ratings.  In a March 2012 rating decision, the RO confirmed an effective date of May 2, 2006 for the Veteran's 100 percent rating.  The Veteran contends that his PTSD disability warranted a 100 percent rating prior to that date.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The effective dates for "staged" ratings are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  See Fenderson 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

An evaluation of 100 percent for PTSD is assigned whenever there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

VA and private treatment records from the initial grant of service connection in June 1994 through October 1999 do not indicate total occupational or social impairment in any way.  The Veteran was noted in August 1994 to have depressed mood and anxiety with some difficulty in social and occupational situations.  His initial diagnosis was anxiety disorder with some depressive symptoms and he was not diagnosed with PTSD until April 1997.  

Global assessment of functioning (GAF) scores from 1997 to 1999 ranged from the mid 40's to mid 60's, evidencing an overall picture of moderate impairment.  The record does not evidence auditory or visual hallucinations or flashbacks, and the Veteran generally denied suicidal and homicidal ideation during this period, although he did express suicidal thoughts on at least one occasion.  Available treatment records characterize the Veteran as alert, well groomed, well oriented to time and place, and cognitively sound.  

During this period the Veteran worked full time as a construction inspector for the Army Corps of Engineers from 1992 to 1996 and as a garbage man from 1996 to 1999.  He quit both jobs of his own volition and the record does not contain evidence of any serious inability to function at or to keep either job.  Lay statements from coworkers during this period describe the Veteran as knowledgeable and hard- working with emotional difficulties including occasional depression, anger and mood swings.  

In 2000 the Veteran again took a job with the Army Corps of Engineers as a quality assurance representative in the Republic of Korea.  Records indicate that the Veteran was reprimanded in November 2001 for multiple incidents of irrational and hostile behavior characterized by paranoia.  The Veteran was noted to have complained of fatigue, inability to sleep, migraine headaches, memory loss and decreased attention span and it was requested that the Veteran seek medical assistance.

The Veteran was reprimanded at work again in February 2002 for irrational and hostile behavior, this time including threatening the life of a coworker.  He was requested to undergo a physical and psychological examination; however the record does not show that any evaluation ever occurred.  Lay statements from coworkers close to the Veteran during his time in Korea note severe mood swings, depression, and hostile behavior.

In 2003 the Veteran moved to the Philippines.  A February 2005 report from Community Medical Services chronicles the Veteran's treatment and symptomatology from December 2003 to February 2005 and contains medical opinion on many aspects of the Veteran's claims.  There are several problems with this report however, including chronological and factual errors.  For instance the physician states that the Veteran was diagnosed with PTSD in 1991, that the Veteran's wife divorced him in 2003, and that he has lost all his jobs since service in quick succession.  All of these statements conflict with the record.  The report also does not differentiate between objective observations and opinions and does not reliably indicate whether statements are being made by the Veteran or the treatment provider.  

Furthermore, the provider, a fee-for-service physician, appears to have actively been an advocate for the Veteran, filling out claims on his behalf and opining on matters outside the scope of his expertise.  No actual treatment records, notes, or test results have been provided to support the findings in this report, which does not appear to be an objective medical assessment and is thus afforded little probative value by the Board.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  

Lay statements from the Veteran submitted prior to 2005 indicate difficulty with frustration, hostility and anxiety but do not relay hallucinations, suicidal or homicidal ideation or gross impairment of thought processes.

In April 2005 the Veteran underwent a VA psychiatric consultation.  He expressed anger and frustration with the VA claims process and was noted to be poorly kempt. He expressed hostility, paranoid ideation, hysteria and mood swings and was noted to be oriented to 3 spheres with intact memory, poor judgment, and no insight. 

A May 2005 VA treatment record shows that the Veteran remained poorly kempt and had depression and crying spells during the session.  No psychomotor disturbances were noted, and he was oriented and his memory was intact.  However, the Veteran reported auditory and olfactory hallucinations and daily nightmares. 

A May 2006 VA treatment record notes the Veteran having nightmares and flashbacks, panic attacks, intrusive thoughts, paranoid delusions, auditory and visual hallucinations, suicidal thoughts, and impaired cognition skills.  

The Board notes that the increase in severity of the Veteran's symptoms has been progressive but that the Veteran was able to work up to and including his time in Korea.  Treatment reports also indicate that the Veteran maintained social functioning with a small group of peers through at least August 2006.  However, while the Veteran has not suffered gross impairment of thought processes or communications, and has not demonstrated disorientation to time or place, or severe memory loss, the overall picture in May 2006 indicates the Veteran was suffering total or near total occupational and social impairment due to PTSD-related symptoms including auditory and visual hallucinations, grossly inappropriate behavior, impaired cognition, inability to maintain minimal personal hygiene, paranoid delusions, hostility and aggressive if not violent behavior.

The Board finds that May 2, 2006 is the earliest date that it is factually ascertainable that the criteria for a 100 percent rating for PTSD were met.  While the April and May 2005 VA reports indicate increasingly serious symptomatology and evidence submitted by the Veteran indicates occupational difficulties related to inappropriate behavior going back to 2001, they do not provide a detailed picture of the Veteran's general level of functioning or the relative severity of his symptoms sufficient to show that the Veteran was totally occupationally and functionally impaired.  Reports of hallucinations and inability to maintain personal hygiene do not appear in the record before 2005.  Most importantly, the Veteran was not assessed as having strong suicidal tendencies prior to May 2006.  Accordingly, an effective date prior to May 2, 2006 for a 100 percent rating for PTSD is denied.  


2.  Special Monthly Compensation for Aid and Attendance

The Veteran filed a claim for special monthly compensation (SMC) for aid and attendance in June 2006.  The claim was granted effective May 2, 2006.  Except as provided in § 3.400(o)(2), the effective date for aid and attendance benefits is the date of the receipt of the claim or the date that entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a); See also 38 U.S.C.A. § 5110(b)(2).  

SMC is payable where a Veteran, as the result of service-connected disabilities, has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

The following criteria are used to determine whether a claimant is in need of the regular aid and attendance of another person: the inability of the claimant to dress himself or herself or to keep himself or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; the inability of the claimant to feed himself or herself through the loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or, a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

In May 2006, a VA physician authorized a non-clinical regular attendant to assist the Veteran based on his poor impulse control, suicidal tendencies, panic attacks and social phobias.  

As the Veteran's physical needs do not warrant aid and attendance, and the May 2, 2006 report is the first reliable medical evidence that the Veteran's mental incapacity requires care and assistance on a regular basis, the Board finds that this is the earliest point where the criteria for entitlement to SMC for aid and assistance are factually ascertainable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.401(a).  

As discussed above, the Board does not find that the evidence received prior to the May 2006 examination, specifically the February 2005 report suggesting aid and attendance, to be credible or factually accurate, thus an earlier effective date is denied.  

3.  Special Monthly Compensation pursuant to 38 U.S.C.A. § 1114(p).

VA regulations provide that where a veteran is receiving SMC for aid and attendance, additional service-connected disabilities rated 50 percent or more will entitle the veteran to a higher intermediate rate of SMC. 38 U.S.C.A. § 1114(p); 38 C.F.R. §§ 3.350(f).

In this case the Veteran has been in receipt of a 60 percent rating for chronic fatigue syndrome effective March 9, 2005.  Thus, the effective date for an intermediate rate would be the date that the Veteran was entitled to aid and attendance as well as the 60 percent rating for chronic fatigue syndrome.  As noted above, the effective date for the Veteran's grant of SMC for aid and assistance is May 2, 2006.  Thus, the effective date for a higher intermediate rate of SMC is also May 2, 2006, therefore an earlier effective date is denied.


4.  Eligibility for DEA Benefits 

The Veteran has been granted eligibility for DEA benefits from March 9, 2005, the initial date the combined rating of the Veteran's service-connected disabilities reached 100 percent.  

Applicable law provides that DEA benefits may be paid to a child or a spouse or surviving spouse of a veteran who meets certain basic eligibility requirements. Basic eligibility for DEA exists if a veteran has a permanent total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807(a), 21.3021.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341. 

Entitlement to DEA benefits before March 9, 2005 is not warranted as the Veteran was not in receipt of a total disability rating prior to that date.  The Board's decision herein does not change this result, therefore an earlier effective date is denied.


ORDER

Entitlement to an effective date prior to May 2, 2006 for the grant of a 100 percent disability rating for PTSD is denied.

Entitlement to an effective date prior to May 2, 2006 for the grant of special monthly compensation for aid and attendance pursuant to 38 U.S.C.A. § 1114 (l) is denied.

Entitlement to an effective date prior to May 2, 2006 for the grant of special monthly compensation pursuant to 38 U.S.C.A. § 1114 (p), at a higher intermediate rate between subsection (l) and (m), is denied.

Entitlement to an effective date prior to March 9, 2005 for eligibility for Dependents' Educational Assistance (DEA) benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


